Exhibit 10-i
AT&T Inc.
Retirement Plan for Non-Employee Directors
 
Effective February 1, 1986


Preamble


The Retirement Plan for Non-Employee Directors (the "Retirement Plan") provides
retirement benefits to certain Directors of AT&T Inc. (the "Corporation") whose
right to payment hereunder is not guaranteed.  All rights, hereunder shall be
governed by and construed in accordance with the laws of Missouri.


Administration


The Retirement Plan shall be administered by the Officer of the Corporation
("Plan Administrator") as may be designated by the Chief Executive Officer.  The
Plan Administrator may delegate any or all duties hereunder to other
individuals.  The Plan Administrator's decisions regarding the interpretation
and application of the Retirement Plan shall be binding on all parties.


Eligibility


An individual who has never been employed by the Corporation or any of its
subsidiaries, who began service as a Director of the Corporation on or before
November 21, 1997, who terminates service as a Director of the Corporation on or
after February 1, 1986, and who served as a Director of the Corporation ("Board
Service") for five years or more shall be eligible to receive benefits under the
Retirement Plan (a "Participant").  For the purpose of determining eligibility
hereunder, service as a Director of Southwestern Bell Telephone Company prior to
January 1, 1984, shall be considered Board Service hereunder.


Directors of companies acquired by the Corporation, directly or indirectly,
pursuant to a merger, consolidation, acquisition or otherwise who are appointed
to the Corporation's Board pursuant to the agreement providing for such
transaction, or any amendments thereof, or any related agreements, shall not be
eligible to participate in the Retirement Plan, unless otherwise provided by the
Human Resources Committee of the Board.


Benefit Amount


Participants shall receive an annual benefit equal to 10% of the annual retainer
for Board Service (exclusive of retainers for Board committees or meeting fees)
in effect upon termination of Board Service for each complete year of Board
Service, with a maximum annual benefit of 100% of the applicable annual
retainer.
Unless a Participant terminates Board Service at or after age 70, benefits under
the Retirement Plan shall be actuarially reduced for each month the initial
payment date precedes the Participant's attaining age 70; provided, however,
that there shall be no reduction in benefits if payments commence prior to age
70 if a Participant terminated Board Service (a) on account of a permanent and
total disability in accordance with the definition of Section 22(e)(3) of the
Internal Revenue Code or any successor provision, or (b) upon the expiration of
the final term of Board Service for which the Participant was of age to stand
for election.


 
 

--------------------------------------------------------------------------------

 
Manner and Term of Payments


Benefit payments shall commence on the first day of the first calendar quarter
following a Participant's termination of Board Service and shall be paid
quarterly thereafter for the longer of the life of the Participant or the
10-year period commencing on the date of the first payment and ending on the day
next preceding the tenth anniversary of such date (Life with 10-Year Certain
Benefit).  If a Participant who is receiving a Life with 10-Year Certain Benefit
dies prior to the expiration of the 10-year period described above, the
Participant's Beneficiary shall be entitled to receive the remaining Life with
10-Year Certain Benefit installments which would have been paid to the
Participant had the Participant survived for the entire 10-year period.  Each
benefit payment shall be one-quarter of the Participant's annual benefit net of
applicable withholding taxes if any.


If an individual with five years or more of Board Service dies while still
serving as a Director, a pre-retirement death benefit will be calculated and
paid as though the individual had retired on the date of death, except that no
actuarial reduction shall apply if the individual dies before attaining age 70.


No right or interest in the Retirement Plan or to Retirement Plan benefits shall
be assignable or transferable or shall be subject to any lien, obligation or
liability of any Participant.


Term of Retirement Plan


The Retirement Plan shall remain in effect until terminated by the AT&T Inc.
Board of Directors, which may amend the Retirement Plan from time to time.










Revised: November 18, 2005 - Name Change
 
- 2 -